Citation Nr: 0113763	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-02 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred while hospitalized at a non-VA 
medical facility from September 18 to September 29, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from June 1972 to February 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1999 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which is part of the North 
Florida/South Georgia Veterans Health System.  The decision 
denied entitlement to payment for medical expenses for 
services received from a non-VA facility from September 18-
29, 1999.  The regional office (RO) where the veteran's 
claims file is normally maintained and which has previously 
exercised jurisdiction over his disability compensation 
claims is the Atlanta, Georgia, RO.  A video hearing was held 
before the undersigned Member of the Board in January 2001.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran was admitted to the emergency room at the 
South Georgia Medical Center in Valdosta, Georgia, on 
September 17, 1999, with complaints of a severe headache and 
weakness.

3.  The veteran was transferred from the South Georgia 
Medical Center to the Shands Hospital in Gainesville, 
Florida, on September 18, 1999, where he remained 
hospitalized for treatment of a nonservice-connected disorder 
(a subarachnoid hemorrhage) until September 29, 1999.

4.  The care and services rendered to the veteran at the 
Shands Hospital (a non-VA medical facility) were not 
authorized in advance as the VA did not receive notice that 
the veteran was hospitalized there until five days later on 
September 23, 1999.

5.  The VAMC in Gainesville, Florida, which is located across 
the street from the Shands Hospital, was available to treat 
the veteran during that period of time.


CONCLUSION OF LAW

The requirements for reimbursement of medical expenses are 
not met.  38 U.S.C.A. § 1728(a) (West 1991); 38 C.F.R. 
§§ 17.54, 17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A). 

In this case, even though the VAMC which adjudicated the 
claim did not have the benefit of the explicit provisions of 
the new Act, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in the statement of the case 
(SOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's treatment 
records.  In addition, the veteran has been afforded two 
personal hearings.  The evidence contains all information 
necessary to resolve the issue on appeal.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the VA made a mistake by denying 
his claim for reimbursement of medical expenses for services 
provided at a non-VA facility in September 1999.  He asserts 
that after going to the South Georgia Medical Center he and 
his wife were told that the hospital had contacted the VA, 
and that he believed that his transfer to the Shands Hospital 
had been approved by VA.  The veteran's wife also reports 
that she was told by the doctors at the first hospital that 
Shands was the only facility that could take care of the 
veteran's medical needs.  She indicated that she had no way 
of knowing that the VA also performed such services.  The 
veteran and his spouse presented testimony consistent with 
these contentions at a hearing held at the VAMC in March 2000 
as well as at a video hearing held before the undersigned 
Member of the Board in January 2001.  

Many of the facts in this case are not in dispute.  The 
veteran has established service connection for a herniated 
nucleus pulposus with radiculopathy and myofascial low back 
pain, rated as 60 percent disabling; a cervical myofascial 
pain disorder, rated as 10 percent disabling; headaches, 
rated as 10 percent disabling; and hemorrhoids, rated as 
noncompensably disabling.  He has a total disability rating 
based on unemployability.  The veteran's disabilities 
reportedly are rated as permanent and total effective from 
February 17, 1989.

The veteran was admitted to the emergency room at the South 
Georgia Medical Center in Valdosta, Georgia, on September 17, 
1999, with complaints of a severe headache and weakness.  The 
veteran was transferred from the South Georgia Medical Center 
to the Shands Hospital in Gainesville, Florida, on September 
18, 1999, where he remained hospitalized for treatment of a 
nonservice-connected disorder (a subarachnoid hemorrhage) 
until September 29, 1999.  Neither of those is a VA medical 
facility.  

The VA has agreed to pay for the treatment rendered at the 
South Georgia Medical Center.  The record reflects that the 
South Georgia Medical Center immediately notified the VA that 
the veteran had been admitted, that the treatment rendered 
there was necessitated by a medical emergency, and no VA 
facilities were available.  On that basis the VA authorized 
the treatment.  Therefore, the issue of reimbursement for the 
expenses from the initial emergency room visit at the South 
Georgia Hospital is not on appeal

The veteran seeks reimbursement for the expenses that he 
incurred at Shands Hospital for his care from September 18-
29, 1999.  Generally, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance, or 
within 72 hours if an emergency exists at the time of 
admission.  See 38 C.F.R. § 17.54 (2000).  As was noted 
above, the veteran contends that he thought that his treating 
physician at the South Georgia Medical Center spoke with the 
VA and received authorization for treatment at Shands before 
the veteran went there.  A record shows that after the 
veteran was admitted to the South Georgia Medical Center, 
that center immediately contact the VA.  As noted above, 
payment by the VA of the services rendered at the South 
Georgia Medical Center has been authorized on the basis of 
the contact.  That authorization does not, however, extend to 
treatment at any other facilities besides the South Georgia 
Medical Center.  In this regard, the Board notes that there 
is no objective evidence that the VA authorized the veteran's 
transfer from the South Georgia Medical Center to the Shands 
Hospital.  On the contrary, the record shows that the VA did 
not learn of the veteran's transfer to the Shands Hospital 
until September 23, 1999, five days after the transfer 
occurred.  

Thus, the veteran's treatment at the Shands Hospital, a non-
VA facility, was not authorized.  Nevertheless, under 38 
U.S.C.A. § 1728(a) (West 1991) and 38 C.F.R. § 17.120 (2000) 
(quoted below), the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)  For an adjudicated service-
connected disability; 
(2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)  For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)  For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  See Zimick v. 
West, 11 Vet. App. 45, 49 (1998); see also Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).  After considering all of the 
evidence of record, however, the Board finds the final 
requirement was not met as VA facilities were available to 
treat the veteran.  

A VA facility "may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities." 38 C.F.R. § 
17.53 (2000).  The determination of whether a VA facility was 
"feasibly available" may only be made after consideration of 
foregoing factors.  See Cotton v. Brown, 7 Vet. App. 325 
(1995).  The Board notes that no medical evidence has been 
presented showing that the veteran could not have been 
transferred to the VAMC in Gainesville on September 18, 1999, 
rather than to the Shands Hospital.  The fact that the 
veteran's medical condition did not prohibit him from being 
transferred to the Shands Hospital demonstrates that it also 
would not have prohibited him from being transferred to the 
VA hospital.  The VA and the non-VA medical facilities are 
located across the street from each other, so the relative 
distance involved in the transfer from the South Georgia 
Medical Center would have been equal.  There is no reason to 
believe that an attempt to use the VA facility beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

With respect to the issue of whether the nature of the 
treatment required made it necessary or economically 
advisable to use public or private facilities, the Board 
notes that although the veteran reported that his doctors at 
South Georgia said that only the Shands Hospital was able to 
take care of the veteran's medical needs, those statements by 
the veteran and his wife are not sufficient to support the 
claim.  The Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).

This conclusion is supported by documentation in the claims 
file which is to the effect that the VAMC had the facilities 
and personnel required to treat the veteran's medical 
problems.  A document dated December 23, 1999, signed by the 
Chief Medical Officer reflects that the Gainesville VA 
facility was available across the street from the Shands 
Hospital, and that the same neurosurgery staff was available.  
With respect to the any implied contention that the non-VA 
hospital offered better quality of medical care than the 
available VA facility, the Board notes that no reimbursement 
or payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  See 38 C.F.R. 
§ 17.130 (2000).  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
are not met.

Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  The Board 
notes with sympathy the appellant's contention that VA should 
pay for his hospitalization because that private 
hospitalization would not have been necessary if they had 
been aware that the VA facility had been able to accept the 
veteran as a patient.  However, the statutory provisions 
authorizing VA to pay for care of non-service-connected 
disorders in non-VA facilities do not include provision for 
payment for non-VA care on the sole basis that the veteran 
was unaware of the availability of a VA facility.  The Board 
further notes that, in the absence of authorizing statutory 
or regulatory authority, the Board may not award payment or 
reimbursement of the private medical expenses at issue.  See 
Zimick, 11 Vet. App. at 50, citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by a 
statute").  In summary, the benefit sought by the veteran is 
not authorized under the facts of this case, and the claim 
must be denied.  


ORDER

The claim for reimbursement of medical expenses is denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

